Case: 17-20302       Document: 00514145110        Page: 1    Date Filed: 09/06/2017




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 17-20302                             September 6, 2017
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
ANTHONY WHITEHURST; ANTHONY WHITEHURST, on behalf of his
Minor child M.W.,

                 Plaintiffs - Appellants

v.

THOMAS L. COUGILL; CHARLES T. MIERS; RICHARD SIMSES; JON C.
VICKLUND; JAMES L. RAY; KYLE D. GIACCO; WILLIAM T. GREEN, III;
WILLINGHAM, FULTZ & COUGILL, L.L.P.; WINSTEAD, P.C.; DAW AND
RAY, L.L.P.; WILLIAM T. GREEN, P.C.; BILL BURKE,

                 Defendants - Appellees



                     Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No.4:16-CV-3430


Before REAVLEY, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM: *
           Having read all of Appellant’s brief and also the complaint that was filed
to initiate the lawsuit. There is no legal claim of error that would give this
court jurisdiction to change the judgment of the district court. Appellant has


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20302     Document: 00514145110      Page: 2   Date Filed: 09/06/2017


                                  No. 17-20302

written well about historical problems and even about courts’ jurisdiction, but
he fails to allege any legal right of his that has been violated or personal injury
suffered as a consequence. This court must affirm the judgment appealed.
      AFFIRMED.




                                        2